UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05364 American High-Income Trust (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American High-Income TrustSM [photo of a mirrored-glass building]  Semi-annual report for the six months ended March 31, 2011 American High-Income Trust seeks a high level of current income and, secondarily, capital appreciation through a diversified, carefully supervised portfolio consisting primarily of lower rated, higher risk corporate bonds. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SMthe American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011: Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.68% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 31 for details. Results for other share classes can be found on page 36. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation, illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a mirrored-glass building] Liquidity in the credit markets, low default rates, an improving economy and strong investor demand for higher yielding debt helped high-yield bond markets post healthy returns throughout the first half of fiscal 2011. For the six-month period ending March 31, 2011, American High-Income Trust reported a total return of 7.7%, assuming the reinvestment of monthly dividends totaling 46 cents a share. Shareholders who reinvested dividends received an income return of 4.2%. By comparison, the Lipper High Current Yield Funds Index, a benchmark of similar funds, posted a 7.9% total return, and the Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index, which covers the universe of fixed-rate, non-investment-grade debt and limits the maximum exposure of any one issuer to 2%, earned 7.2%. (As mentioned in the 2010 annual report letter, the Barclays Capital index replaces the Credit Suisse High Yield Index as a benchmark for the fund). [Begin Sidebar] Results at a glance For periods ended March 31, 2011, with all distributions reinvested Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime (since 2/19/88) American High-Income Trust (Class A shares) % Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index1,2 — Credit Suisse High Yield Index2 Lipper High Current Yield Funds Index3 Citigroup Broad Investment-Grade (BIG) Bond Index2 –1.0 1 This index did not exist prior to December 31, 1992. 2 The market indexes shown in this report are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 Results of the Lipper index do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] Shareholders who elected to take their dividends in cash saw the value of their holdings increase by 3.4% and received an income return of 4.1% for the six-month period ending March 31, 2011. The six months in review Modest economic growth, low interest rates and the Federal Reserve’s Treasury-buying program have driven down yields and increased demand for high-yield debt, reducing the threat of defaults and spurring new issuance. This has helped to broaden the high-yield universe, as a number of new issuers in a wider range of industries have come to market. Our portfolio counselors are using this opportunity to add new securities to the fund and achieve greater diversification. In addition, the wave of refinancing that began last year continued throughout the period as companies took advantage of low borrowing costs to refinance their existing debt and manage their balance sheets with a more conservative long-term horizon. This trend has provided a favorable backdrop for the fund’s portfolio, helping many of our large holdings to reduce leverage, lower debt burdens, extend their debt maturities and improve their balance sheets overall. The ability for companies to refinance has also helped ease concerns some investors had of a “maturity wall,” which refers to the wall of bonds and loans expected to mature over the next several years. The concern is that when a large portion of the fixed-income market reaches maturity at the same time, it can put pressure on the markets as large amounts of dollars are borrowed again to cover the principal that must be paid back to lenders. More companies have proactively taken advantage of market liquidity and low interest rates to refinance now and extend their maturities, helping to reduce this risk. A realistic view going forward After several strong years of returns, our investment managers have begun to take a more cautious view of the market. While we expect a modest economic recovery to continue and company fundamentals to remain strong, spreads have tightened and we believe valuations are high. Other potential headwinds could include a sustained rise in interest rates and excessive fiscal deficits in governments around the world, which could raise financing costs and reduce liquidity in the system. As a result, our portfolio counselors are becoming slightly more conservative in their investment approach. American High-Income Trust will undoubtedly go through future periods where share values will decline. In the high-yield market, price fluctuations should be anticipated. But it is important to note that investors who have had the ability to ride out short-term volatility have enjoyed solid returns over the long term. For the past 10-year period ended March 31, 2011, the fund’s shareholders earned an average annual total return of 7.9%, with dividends reinvested. That compares with a 6.7% average annual total return for the Lipper High Current Yield Funds Index and an 8.7% gain for Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index for that same period. Those long-term returns surpassed other asset classes over the same 10-year time period. Investment-grade bonds, as measured by the Citigroup Broad Investment-Grade (BIG) Bond Index, earned an average annual total return of 5.7% and Standard & Poor’s 500 Composite Index, a broad measure of mostly large U.S. stocks, posted a 3.3% return. An update on your dividends We also want to note a slight change in the way your fund will pay dividends. Beginning with the April dividend payment, American High-Income Trust began paying monthly dividends based on current earnings rather than a fixed monthly amount per share. As a result, monthly dividends will vary from month to month. This change affects the timing of when shareholders receive income, but not the total amount they would receive over the course of a year. This dividend policy change, which applies to all share classes, simply aligns the fund with current industry practices. As always, we appreciate your continued support and long-term investment perspective. Sincerely, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman /s/ David C. Barclay David C. Barclay President May 12, 2011 For current information about the fund, visit americanfunds.com. The fund’s 30-day yield for Class A shares as of April 30, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 5.37%. The fund’s distribution rate for Class A shares as of that date was 7.41%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Summary investment portfolio March 31, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Portfolio by type of security (percent of net assets) U.S. corporate bonds and notes 62.7 % Corporate bonds & notes of issuers outside the U.S. Corporate loans U.S. Treasury bonds & notes Other Common stocks & warrants Preferred securities Convertible securities Short-term securities & other assets less liabilities [end pie chart] Principal Percent amount Value of net Bonds, notes & other debt instruments- 87.82% ) ) assets Corporate bonds, notes & loans- 84.35% Consumer discretionary-23.38% MGM Resorts International 5.875%-13.00% 2012-2020 $ $ Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.25%-10.875% 2012-2020 (1) Charter Communications, Inc. 13.50% 2016 CCO Holdings LLC and CCO Holdings Capital Corp. 7.00% 2019 Mandalay Resort Group 6.375% 2011 Charter Communications Operating, LLC, Term Loan B, 0% 2014 (2)(3)(4) % Virgin Media Finance PLC: Series 1, 9.50% 2016 8.375%-9.125% 2016-2019(1) Virgin Media Secured Financing PLC 6.50% 2018 Allison Transmission Holdings, Inc.: 11.00% 2015(1) 11.25% 2015(1)(2)(5) Term Loan B, 3.01% 2014 (2)(3)(4) Univision Communications Inc., Term Loan, 4.496% 2017(2)(3)(4) Clear Channel Worldwide Holdings, Inc., Series B, 9.25% 2017 Neiman Marcus Group, Inc. 9.00% 2015 (2)(5) Needle Merger Sub Corp. 8.125% 2019(1) Nara Cable Funding Ltd. 8.875% 2018 € AMC Entertainment Inc. 8.75% 2019 $ Other securities Financials-11.00% CIT Group Inc., Series A: 7.00% 2014 7.00% 2015 7.00% 2016 7.00% 2013(3) Term Loan 3, 6.25% 2015 (2)(3)(4) Realogy Corp.: Term Loan B, 4.562% 2016(2)(3)(4) Second Lien Term Loan A, 13.50% 2017 (3)(4) 7.875% 2019(1) 10.50% 2014 Letter of Credit, 3.261% 2016 (2)(3)(4) Other securities Telecommunication services-10.29% Nextel Communications, Inc.: Series D, 7.375% 2015 Series F, 5.95% 2014 Series E, 6.875% 2013 Sprint Capital Corp. 8.375%-8.75% 2012 Sprint Nextel Corp. 6.00% 2016 Cricket Communications, Inc: 7.75% 2016 7.75%-10.00% 2015-2020 Clearwire Communications and Clearwire Finance, Inc.: 12.00% 2015(1) 12.00% 2015-2017(1) Wind Acquisition SA: 11.75% 2017(1) 7.25% 2018(1) 7.375% 2018 € LightSquared, Term Loan B, 12.00% 2014 (3)(4) (5) $ Trilogy International Partners, LLC, 10.25% 2016(1) Other securities Industrials-9.81% Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 2.246% 2014 (2)(3)(4) DAE Aviation Holdings, Inc. 11.25% 2015(1) Ply Gem Industries, Inc. 8.25% 2018(1) Associated Materials, LLC9.125% 2017(1) Other securities Information technology-8.94% First Data Corp.: 8.25% 2021(1) 12.625% 2021 (1) 8.75% 2022(1)(2)(5) 9.875%-11.25% 2015-2016 (5) Term Loan B2, 3.002% 2014 (2)(3)(4) Freescale Semiconductor, Inc.: 9.125% 2014 (2)(5) 10.125% 2016 8.875%-10.125% 2014-2018 (1) Term Loan, 4.511% 2016 (2)(3)(4) NXP BV and NXP Funding LLC: 10.00% 2013(6) $ 9.50% 2015 9.75% 2018(1) 3.748%-8.625% 2013-2015 (2) € 3.053%-7.875% 2013-2014 (2) $ Sanmina-SCI Corp. 8.125% 2016 Other securities Health care-7.16% Elan Finance PLC and Elan Finance Corp.: 8.875% 2013 8.75% 2016 8.75% 2016(1) VWR Funding, Inc., Series B, 10.25% 2015 (2)(5) PTS Acquisition Corp. 9.50% 2015(2)(5) Tenet Healthcare Corp. 7.375% 2013 Other securities Materials-4.20% Georgia Gulf Corp. 9.00% 2017 (1) (7) Other securities Utilities-3.44% Edison Mission Energy 7.00%-7.75% 2013-2019 Midwest Generation, LLC, Series B, 8.56% 2016 (3) Homer City Funding LLC 8.734% 2026 (3) Intergen Power 9.00% 2017(1) Other securities Consumer staples-3.42% SUPERVALU INC. 8.00% 2016 Other securities Energy-2.71% Petroplus Finance Ltd. 7.00% 2017(1) Petroplus Finance Ltd. 6.75% -9.375% 2014-2019(1) Other securities Total corporate bonds, notes & loans U.S. Treasury bonds & notes-0.29% U.S. Treasury 1.375%-6.00% 2012-2040 Other-3.18% Other securities Total bonds, notes & other debt instruments (cost: $14,474,086,000) Convertible securities- 1.05% Principal amount Value ) Percent of net assets Telecommunication services-0.02% Clearwire Corp. 8.25% convertible notes 2040 (1) $ Other -1.03% Other securities Total convertible securities (cost: $153,013,000) Percent Value of net Preferred securities- 1.56% ) assets Other-1.56% Other securities Total preferred securities (cost: $236,892,000) Percent Value of net Common stocks- 1.94% Shares ) assets Consumer discretionary-0.46% Charter Communications, Inc., Class A (8) Other securities Financials-0.31% CIT Group Inc. (8) Other securities Other -1.17% Other securities Total common stocks (cost: $251,940,000) Percent Value of net Warrants- 0.04% Shares ) assets Consumer discretionary-0.03% Charter Communications, Inc., warrants, expire 2014 (8) Other securities Telecommunication services-0.01% Other securities Total warrants (cost: $45,060,000) Principal Percent amount Value of net Short-term securities- 6.22% ) ) assets Freddie Mac 0.14%-0.21% due 6/9-12/1/2011 $ $ % U.S. Treasury Bills 0.137%-0.22% due 5/19-11/17/2011 Fannie Mae 0.13%-0.19% due 4/26-6/15/2011 Private Export Funding Corp. 0.20%-0.22% due 4/13-6/23/2011 (1) Jupiter Securitization Co., LLC 0.24% due 4/6-5/4/2011 (1) Straight-A Funding LLC 0.25% due 4/11-5/18/2011 (1) Coca-Cola Co. 0.20%-0.21% due 4/11-5/2/2011 (1) Other securities Total short-term securities (cost: $1,114,910,000) Total investment securities (cost: $16,275,901,000) Other assets less liabilities Net assets $ % “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended March 31, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income (000) Value of affiliates at 3/31/2011 (000) Georgia Gulf Corp. 9.00% 2017(1) $ $ - $ $ $ Georgia Gulf Corp. (8) - - Georgia Gulf Corp. 10.75% 2016 $ - - $ Nortek, Inc. 11.00% 2013 $ Nortek, Inc. 10.00% 2018(1) - $ - $ Nortek, Inc. (8) - - - Cooper-Standard Holdings Inc. (1)(8) - - - Cooper-Standard Holdings Inc. 7.00% convertible preferred (1) (9) - Cooper-Standard Holdings Inc., warrants, expire 2017 (1)(8) - - - American Media, Inc. (6) (8) (9) - - - American Media, Inc. 13.50% 2018 - $ $ - 41 - American Media Operations, Inc. - American Media Operations, Inc. 9.00% 2013 $ $ $ - 21 - American Media Operations, Inc. 14.00% 2013 $ - $ - - Clarent Hospital Corp. Liquidating Trust (10) - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $5,637,394,000, which represented 31.47% of the net assets of the fund. (2) Coupon rate may change periodically. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans , including those in “Other securities,” was $1,414,500,000, which represented 7.90% of the net assets of the fund. (5) Payment in kind; the issuer has the option of paying additional securities in lieu of cash. (6) Acquired in a transaction exempt from registration under the Securities Act of 1933. This security (acquired 7/17/2009 at a cost of $65,975,000) may be subject to legal or contractual restrictions on resale. The total value of all such securities, including those in "Other securities," was $160,063,000, which represented .89% of the net assets of the fund. (7) Represents an affiliated company as defined under the Investment Company Act of 1940. (8) Security did not produce income during the last 12 months. (9) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Other securities,” was $292,634,000, which represented 1.63% of the net assets of the fund. (10) Unaffiliated issuer at 3/31/2011. Key to symbol € Euros See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at March 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $15,961,687) $ Affiliated issuers (cost: $314,214) $ Cash Unrealized appreciation on open forward currency contracts Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Unrealized depreciation on open forward currency contracts Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Closed forward currency contracts 17 Investment advisory services Services provided by related parties Trustees' deferred compensation Other Net assets at March 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at March 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (1,556,432 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended March 31, 2011 (dollars in thousands) Investment income: Income: Interest (net of non-U.S. taxes of $60; also includes $10,060 from affiliates) $ Dividends (also includes $487 from affiliates) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 99 Auditing and legal 67 Custodian State and local taxes Other Total fees and expenses before reimbursement Less reimbursement of fees and expenses 50 Total fees and expenses after reimbursement Net investment income Net realized gain and unrealized appreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments (includes $1,865 net loss from affiliates) Forward currency contracts ) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments Forward currency contracts Currency translations ) Net realized gain and unrealized appreciation on investments, forward currency contracts and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended March 31, 2011* Year ended September 30, 2010 Operations: Net investment income $ $ Net realized gain on investments, forward currency contracts and currency transactions Net unrealized appreciation on investments, forward currency contracts and currency translations Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $42,133 and $79,931, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization American High-Income Trust (the “fund”) is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks a high level of current income and, secondarily, capital appreciation through a diversified, carefully supervised portfolio consisting primarily of lower rated, higher risk corporate bonds. Effective December 1, 2010, the fund reorganized from a Massachusetts business trust to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. Loan transactions – The fund may enter into loan transactions in which the fund acquires a loan either through an agent, by assignment from another holder, or as a participation interest in another holder's portion of a loan. The loan is often administered by a financial institution that acts as agent for the holders of the loan, and the fund may be required to receive approval from the agent and/or borrower prior to the sale of the investment. The loan's interest rate and maturity date may change based on the terms of the loan, including potential early payments of principal. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days.Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following tables presentthe fund’s valuation levels as of March 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds, notes & other debt instruments: Corporate bonds, notes & loans $
